Title: To James Madison from William Eustis, 11 July 1810
From: Eustis, William
To: Madison, James


Sir,
War Department July 11. 1810.
I have the honor to enclose a return exhibiting the several posts & stations occupied by the troops with their numbers & commanding officers.
No further information has been received from Governor Harrison. In a conversation with a gentleman well acquainted with the country & with the state disposition & power of the Indians I have been encouraged to believe they will not commence hostilities: the movement of the troops on the Western waters will nevertheless be calculated to meet the emergency. I am with perfect respect Sir, your obedt. Servt.
W. Eustis
